 



Exhibit 10.1
Execution Copy
 
 
OMNIBUS AGREEMENT
BETWEEN
REGENCY ACQUISITION LP
AND
REGENCY ENERGY PARTNERS LP
 
 

 



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
     THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as
of, the Closing Date (as defined herein), and is by and between Regency
Acquisition LP, a Delaware limited partnership (“Acquisition”), and Regency
Energy Partners LP, a Delaware limited partnership (the “MLP”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”
R E C I T A L S:
     The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in this Agreement, with respect to
certain indemnification and reimbursement obligations of the Parties.
     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
Definitions
     1.1 Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
     “Acquisition” has the meaning given such term in the introduction to this
Agreement.
     “Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.
     “Cap” has the meaning given such term in Section 2.3(a).
     “Closing Date” means February 3, 2006, the date of the closing of the
initial public offering of Common Units.
     “Common Unit” has the meaning given such term in the MLP Agreement.
     “Conflicts Committee” has the meaning given such term in the MLP Agreement.
     “Contribution Agreement” has the meaning given such term in the MLP
Agreement.
     “Covered Environmental Losses” means all environmental Losses (including,
without limitation, costs and expenses of any Environmental Activity) of any and
every kind or character, by reason of or arising out of:
REGENCY ENERGY PARTNERS LP
Omnibus Agreement
-1-



--------------------------------------------------------------------------------



 



     (i) any violation or correction of violation, including without limitation
performance of any Environmental Activity, of Environmental Laws; or
     (ii) any event, omission or condition associated with ownership or
operation of the MLP Assets (including, without limitation, the exposure to or
presence of Hazardous Substances on, under, about or migrating to or from the
MLP Assets or the exposure to or Release of Hazardous Substances arising out of
operation of the MLP Assets at non-MLP Asset locations) including, without
limitation, (A) the cost and expense of any Environmental Activities and (B) the
cost and expense for any environmental or toxic tort pre-trial, trial or
appellate legal or litigation support work;
but only to the extent that such violation described in clause (i) or such
events or conditions described in clause (ii) occurred before the Closing Date.
Notwithstanding the foregoing, “Covered Environmental Losses” shall not include
any costs or expenses associated with the construction of an acid gas
reinjection well at the MLP’s Waha gas processing plant to the extent that such
costs or expenses are reflected in the maintenance or growth capital
expenditures line item of the MLP’s forecasted Cash Available for Distribution
for the twelve months ending December 31, 2006 contained in the Registration
Statement.
     “Environmental Activities” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including, without limitation, institutional or
engineering controls or participation in a governmental voluntary cleanup
program to conduct voluntary investigatory and remedial actions for the
clean-up, removal or remediation of Hazardous Substances that exceed actionable
levels established pursuant to Environmental Laws, or participation in a
supplemental environmental project in partial or whole mitigation of a fine or
penalty; provided, however, that Environmental Activity shall not include any
project management or long-term groundwater monitoring performed at the
conclusion of or in lieu of active groundwater remediation.
     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment or natural
resources including, without limitation, the federal Comprehensive Environmental
Response, Compensation and Liability Act, the Superfund Amendments and
Reauthorization Act, the Resource Conservation and Recovery Act, the Clean Air
Act, the Clean Water Act, the Safe Drinking Water Act, the Toxic Substances
Control Act, the Oil Pollution Act of 1990, the Hazardous Materials
Transportation Act, the Marine Mammal Protection Act, the Endangered Species
Act, the National Environmental Policy Act and other environmental conservation
and protection laws, each as amended through the Closing Date, (b) any
REGENCY ENERGY PARTNERS LP
Omnibus Agreement
-2-



--------------------------------------------------------------------------------



 



Release or threatened Release of, or any exposure of any Person or property to,
any Hazardous Substances and (c) the generation, manufacture, processing,
distribution, use, treatment, storage, transport or handling of any Hazardous
Substances.
     “Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
     “General Partner” means Regency GP LP, a Delaware limited partnership and
the general partner of the MLP.
     “Hazardous Substance” means (a) any substance that is designated, defined
or classified under any Environmental Law as a hazardous waste, solid waste,
hazardous material, pollutant, contaminant or toxic or hazardous substance, or
terms of similar meaning, or that is otherwise regulated under any Environmental
Law, including, without limitation, any hazardous substance as defined under the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, (b) oil as defined in the Oil Pollution Act of 1990, as amended,
including oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel and other refined petroleum hydrocarbons and petroleum products
and (c) radioactive materials, asbestos containing materials or polychlorinated
biphenyls.
     “Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and experts’ fees) of
any and every kind or character.
     “MLP” has the meaning given such term in the introduction to this
Agreement.
     “MLP Agreement” means the Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of the Closing Date, as such agreement is in
effect on the Closing Date, to which reference is hereby made for all purposes
of this Agreement. An amendment or modification to the MLP Agreement subsequent
to the Closing Date shall be given effect for the purposes of this Agreement
only if it has received the approval of the Conflicts Committee that would be
required, if any, pursuant to Section 3.5 hereof if such amendment or
modification were an amendment or modification of this Agreement.
     “MLP Assets” means the pipelines, processing plants or related equipment or
assets, or portions thereof, owned or leased by any member of the Partnership
Group as of the Closing Date.
     “Partnership Group” means the MLP and any Subsidiary of the MLP.
     “Party” and “Parties” have the meanings given such terms in the
introduction to this Agreement.
REGENCY ENERGY PARTNERS LP
Omnibus Agreement
-3-



--------------------------------------------------------------------------------



 



     “Person” means an individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or any other
entity (but shall not include any governmental agency or authority).
     “Registration Statement” has the meaning given such term in the MLP
Agreement.
     “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or disposing into the environment.
     “Subsidiary” has the meaning given such term in the MLP Agreement.
ARTICLE II
Indemnification
     2.1 Environmental, Right-of-Way and Tax Indemnifications. Subject to the
provisions of Sections 2.2 and 2.3, Acquisition shall indemnify, defend and hold
harmless the Partnership Group from and against
          (a) any Covered Environmental Losses suffered or incurred by the
Partnership Group relating to the MLP Assets;
          (b) any Losses suffered or incurred by the Partnership Group by reason
of or arising out of:
     (i) the failure of the Partnership Group to be the owner of valid and
indefeasible easement rights, leasehold and/or fee ownership interests in and to
the lands on which are located any MLP Assets, and such failure renders the
Partnership Group liable or unable to use or operate the MLP Assets in
substantially the same manner that the MLP Assets were used and operated by
Acquisition and its Subsidiaries (including any Person contributed to the MLP on
or prior to the Closing Date) immediately prior to the Closing Date as described
in the Registration Statement;
     (ii) the failure of the Partnership Group to have on the Closing Date any
consent or governmental permit necessary to allow any MLP Assets constituting
pipelines to cross the roads, waterways, railroads and other areas upon which
any such MLP Assets are located as of the Closing Date, and any such failure
renders the Partnership Group unable to use or operate such MLP Assets in
substantially the same manner that such MLP Assets were owned and operated by
Acquisition and its Subsidiaries (including any Person contributed to the MLP on
or prior to the Closing Date) immediately prior to the Closing Date as described
in the Registration Statement; and
          (c) any Losses suffered or incurred by the Partnership Group by reason
of or arising out of any federal, state and local income tax liabilities
attributable to the
REGENCY ENERGY PARTNERS LP
Omnibus Agreement
-4-



--------------------------------------------------------------------------------



 



ownership or operation of the MLP Assets prior to the Closing Date, including
any such income tax liabilities of MLP and its Subsidiaries that may result from
the consummation of the formation transactions for the Partnership Group
occurring on or prior to the Closing Date, but excluding any federal, state and
local income taxes reserved on the books of the Partnership Group as of the
Closing Date.
     2.2 Limitations Regarding Indemnification.
          (a) The indemnification obligations of Acquisition set forth in
Section 2.1 shall survive until the third anniversary of the Closing Date in the
case of subsection (a), until the second anniversary of the Closing Date in the
case of subsection (b) and until sixty (60) days after the expiration of any
applicable statute of limitations in the case of subsection (c); provided,
however, that any such indemnification obligation shall remain in full force and
effect with respect only to any bona fide claim made thereunder prior to any
such expiration and then only for such period as may be necessary for the
resolution thereof.
          (b) The aggregate liability of Acquisition under Section 2.1(a) shall
not exceed $8.6 million (the “Cap”).
          (c) No claims may be made against Acquisition for indemnification
pursuant to Section 2.1 unless the aggregate dollar amount of the Losses
suffered or incurred by the Partnership Group exceed $250,000, after such time
Acquisition shall be liable for the full amount of such claims, subject to the
limitations of subsection (b) of this Section 2.2.
          (d) Notwithstanding anything herein to the contrary, in no event shall
Acquisition have any indemnification obligations under this Agreement for claims
made as a result of additions to or modifications of Environmental Laws
promulgated after the Closing Date.
     2.3 Indemnification Procedures.
          (a) The MLP agrees that within a reasonable period of time after it
shall become aware of facts giving rise to a claim for indemnification pursuant
to this Article II, it will provide notice thereof in writing to Acquisition
specifying the nature of and specific basis for such claim; provided, however,
that the MLP shall not submit claims more frequently than once a calendar
quarter (or twice in the case of the last calendar quarter prior to the
expiration of the applicable indemnity coverage under this Agreement).
          (b) Acquisition shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the MLP that are covered by the indemnification set forth in this Article II,
including, without limitation, the selection of counsel (provided that if such
claim involves Covered Environmental Losses, such counsel shall be reasonably
acceptable to the MLP), determination of whether to appeal any decision of any
court and the settling of any such matter or any issues relating thereto;
provided, however, that no such settlement shall be entered into without the
consent (which consent shall not be
REGENCY ENERGY PARTNERS LP
Omnibus Agreement
-5-



--------------------------------------------------------------------------------



 



unreasonably withheld, conditioned or delayed) of the MLP unless it includes a
full release of the Partnership Group from such matter or issues, as the case
may be.
          (c) The MLP agrees to cooperate fully with Acquisition with respect to
all aspects of the defense of any claims covered by the indemnification set
forth in Article II, including, without limitation, the prompt furnishing to
Acquisition of any correspondence or other notice relating thereto that the
Partnership Group may receive, permitting the names of the Partnership Group to
be utilized in connection with such defense, the making available to Acquisition
of any files, records or other information of the Partnership Group that
Acquisition considers relevant to such defense and the making available to
Acquisition of any employees of the Partnership Group; provided, however, that
in connection therewith Acquisition agrees to use reasonable efforts to minimize
the impact thereof on the operations of the Partnership Group and further agrees
to maintain the confidentiality of all files, records and other information
furnished by the MLP pursuant to this Section 2.4. In no event shall the
obligation of the MLP to cooperate with Acquisition as set forth in the
immediately preceding sentence be construed as imposing upon the MLP an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this Article II; provided,
however, that the MLP may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense. Acquisition agrees to keep any such
counsel hired by the MLP reasonably informed as to the status of any such
defense, but Acquisition shall have the right to retain sole control over such
defense.
          (d) In determining the amount of any Loss for which the MLP is
entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Partnership Group, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Partnership
Group as a result of such claim and (ii) all amounts recovered by the
Partnership Group under contractual indemnities from third Persons. The MLP
hereby agrees to use commercially reasonable efforts to realize any applicable
insurance proceeds or amounts recoverable under such contractual indemnities. To
the extent that Acquisition has made an indemnification payment hereunder in
respect of a claim for which the MLP has asserted a related claim for insurance
proceeds or under a contractual indemnity, Acquisition shall be subrogated to
the rights of the MLP to receive the proceeds of such insurance or contractual
indemnity.
ARTICLE III
Miscellaneous
     3.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Texas.
REGENCY ENERGY PARTNERS LP
Omnibus Agreement
-6-



--------------------------------------------------------------------------------



 



     3.2 Notice. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours, or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below or at such other address as such Party may stipulate to the other Parties
in the manner provided in this Section 3.2.

     
 
  For notices to Acquisition:
 
   
 
  c/o Hicks, Muse, Tate & Furst Incorporated
 
  200 Crescent Court, Suite 1600
 
  Dallas, Texas 75201
 
  Phone: (214) 740-7235
 
  Fax: (214) 720-7888
 
   
 
  Attention: Jason H. Downie
 
   
 
  For notices to the MLP:
 
  1700 Pacific, Suite 2900
 
  Dallas, Texas 75201
 
  Phone: (214) 750-1771
 
  Fax: (214) 750-1749
 
  Attention: Chief Legal Officer

     3.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
     3.4 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party of or to any breach or default by any Person in the performance by
such Person of its obligations hereunder shall be deemed or construed to be a
consent or waiver of or to any other breach or default in the performance by
such Person of the same or any other obligations of such Person hereunder.
Failure on the part of a Party to complain of any act of any Person or to
declare any Person in default, irrespective of how long such failure continues,
shall not constitute a waiver by such Party of its rights hereunder until the
applicable statute of limitations period has run.
REGENCY ENERGY PARTNERS LP
Omnibus Agreement
-7-



--------------------------------------------------------------------------------



 



     3.5 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of the Parties; provided,
however, that the MLP may not, without the prior approval of the Conflicts
Committee, agree to any amendment or modification of this Agreement that, in the
reasonable discretion of the General Partner, would have a material adverse
effect on the holders of Common Units. Each such instrument shall be reduced to
writing and shall be designated on its face an “Amendment” or an “Addendum” to
this Agreement.
     3.6 Assignment; Third Party Beneficiaries. Neither Party shall have the
right to assign its rights or obligations under this Agreement without the prior
written consent of the other Party. The provisions of this Agreement are
enforceable solely by the Parties (including any permitted assignee), but no
limited partner or member of Acquisition or the MLP or other Person shall have
the right, separate and apart from the Parties hereto, to enforce any provision
of this Agreement or to compel any Party to comply with the terms of this
Agreement.
     3.7 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     3.8 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     3.9 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
REGENCY ENERGY PARTNERS LP
Omnibus Agreement
-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

                  REGENCY ACQUISITION LP    
 
           
 
  By:   Regency Holdings LLC, its general partner    
 
           
 
  By:   /s/ Jason H. Downie    
 
           
 
      Name: Jason H. Downie    
 
      Title: Vice President    
 
                REGENCY ENERGY PARTNERS LP    
 
           
 
  By:   REGENCY GP LP, its general partner    
 
           
 
  By:   REGENCY GP LLC, its general partner    
 
           
 
  By:   /s/ James W. Hunt    
 
           
 
      Name: James W. Hunt    
 
      Title: President and Chief Executive Officer    

[Signature Page to Omnibus Agreement]

 